UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7908


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES RAYMOND SCHIMMEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:12-cr-00494-LO-1; 1:14-cv-00550-LO)


Submitted:   May 19, 2016                  Decided:   June 2, 2016


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Raymond Schimmel, Appellant Pro Se.    Kellen Sean Dwyer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Raymond Schimmel seeks to appeal the district court’s

order construing his Fed. R. Civ. P. 60(b)(4) motion, in which

he challenged the district court’s jurisdiction to convict him,

as a 28 U.S.C. § 2255 (2012) motion, and denying relief.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate         of     appealability.       28     U.S.C.      § 2253(c)(1)(B)

(2012); United States v. McRae, 793 F.3d 392, 398 (4th Cir.

2015); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004),

abrogated     in     part     by   McRae,   793    F.3d    at    399-400      &    n.7.      A

certificate        of       appealability        will      not    issue       absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the      merits,    a   prisoner     satisfies       this   standard         by

demonstrating        that      reasonable        jurists    would      find       that     the

district      court’s        assessment     of    the   constitutional            claims    is

debatable     or     wrong.        Slack    v.    McDaniel,      529   U.S.        473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484–85.



                                             2
      In McRae, we “address[ed] the question whether, in light of

Reid . . . and Gonzalez v. Crosby, 545 U.S. 524 (2005), [a

habeas applicant]’s appeal of the district court’s dismissal of

his   Rule   60(b)    motion        as    an   unauthorized       successive   §   2255

motion    is       subject     to        the       certificate     of   appealability

requirement.”         Id.    at     396    (citations     and     internal   quotation

marks omitted).       We held that no certificate of appealability is

required for us to “address the district court's jurisdictional

categorization of a Rule 60(b) motion as a successive habeas

petition.”     Id. at 398.

      Importantly,          McRae         abrogates      Reid’s     certificate       of

appealability requirement only in the narrow situation where the

district court construes a Rule 60(b) motion as a successive

habeas petition.        See id. at 400 n.7.               Applying Reid and McRae

here, we conclude that appellate review of the district court’s

order denying Schimmel’s motion as an initial § 2255 motion is

subject to the certificate of appealability requirement.                           While

the district court recharacterized Schimmel’s motion, it did not

characterize the motion as a successive § 2255 motion, and it

did not reject the motion on jurisdictional grounds.                           For the

reasons      set    forth,        we      conclude      that     Schimmel    has    not

demonstrated he is entitled to relief.                     Accordingly, we deny a

certificate of appealability and dismiss the appeal.



                                               3
       Additionally, we construe Schimmel’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.           United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:    “(1)     newly       discovered     evidence      that    .   .   .    would    be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the

offense;      or    (2)     a    new    rule     of    constitutional            law,    made

retroactive to cases on collateral review by the Supreme Court,

that    was    previously          unavailable.           28     U.S.C.          § 2255(h).

Schimmel’s     claims       do    not   satisfy       either    of   these        criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

       We dispense with oral argument because the facts and legal

contentions        are   adequately      presented      in     the   materials          before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                             4